Citation Nr: 0626050	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability to include the restoration of a 90 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which reduced the 
disability evaluation assigned for the veteran's service-
connected bilateral hearing loss disability from 90 percent 
to noncompensable.  The veteran appealed this decision 
contending that his bilateral hearing loss disability is 
severe and warrants a compensable rating.  

Following such action, the veteran's file was transferred to 
the RO in Columbia, South Carolina and which ultimately 
transmitted the file to the Board for review.

Pursuant to his request, the veteran was afforded a personal 
hearing before a hearing officer at the RO in November 2002 
and a videoconference hearing before the undersigned Acting 
Veterans Law Judge in July 2006.  Transcripts of the both 
hearings have been associated with the claims folders. 

The veteran filed a motion to advance his appeal on the 
Board's docket.  This motion was granted in July 2006.  


FINDINGS OF FACT

1.  A reduction of the 90 percent evaluation for the service-
connected bilateral hearing loss disability was accomplished 
by rating decision of November 2002.

2.  Evidence at the time of the reduction showed only Level 
II hearing loss in both ears.

3.  The veteran's current hearing loss is manifested by Level 
I hearing in both ears.
CONCLUSION OF LAW

The evaluation of the bilateral hearing loss disability was 
properly reduced to 0 percent, effective February 1, 2003, 
and has been no more than noncompensably disabling since that 
time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this regard, the Board notes that the veteran has been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claim, and those 
documents notified them of the evidence needed by the veteran 
to prevail on the claims.  In addition, by way of the RO's 
October 2001, May 2004, and June 2006 letters VA advised the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.

In the duty to assist notice letters, the veteran was told of 
what was required to substantiate his claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information to the RO.  

The RO also specifically advised the veteran that he was 
allowed to submit any additional evidence that would further 
support his claim for an increased evaluation and that this 
meant evidence that would prove his service-connected 
condition had become worse since it had last been reviewed by 
the RO.

In this regard, the veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

The Board notes that since the veteran's claim is denied, no 
effective dates will be assigned; there is consequently no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the VA 
and private medical evidence and the reports from VA 
examinations conducted in August 1998, November 2001, 
December 2001, June 2002, April 2004, and July 2004.  The 
Board also notes that the veteran has been afforded a 
videoconference hearing, held in July 2006.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  

The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  The Board is satisfied that the RO 
properly processed the claim following the provision of the 
required notice and that any procedural errors in the 
development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Historically, the RO granted service connection in a January 
1999 rating decision and assigned a 90 percent evaluation for 
bilateral hearing loss, effective from March 24, 1998, the 
date of his service connection claim.  In January 2001, the 
RO received the veteran's claim for a total disability 
evaluation based upon individual unemployability.  In October 
2001, the RO received the veteran's claim for an increased 
rating for service-connected bilateral hearing loss due to an 
increase in the severity of this disability.  

In November 2001 the veteran underwent an ear disease 
examination.  He reported that he was unable to hear and 
distinguish people clearly, even with his hearing aids, 
unless they were very close and looking straight at him.  The 
examiner noted that the veteran was able to understand him 
during the face to face conversation and while directing him 
to breathe deeply when listening to his posterior thorax via 
stethoscope.  He also displayed no loss of hearing to spoken 
word.  

In December 2001, the veteran underwent a VA audio 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
70
LEFT
30
25
25
70
80

The average pure-tone threshold was 54 decibels (dBs) in the 
right ear and 50 dBs in the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 84 percent in the left ear.  The examiner 
noted fair reliability of the veteran's responses during 
behavioral testing.  Mild sensorineural hearing loss 
consistent with age was diagnosed.  The examiner opined that 
it was not likely that the veteran hearing had changed since 
service connection was granted in 1998; however, the Board 
notes that this opinion was offered without the benefit of 
review of the veteran's claims file.  

Based on the December 2001 audiological examination, the RO 
in its January 2002 rating decision proposed a reduction in 
the evaluation of the veteran's hearing loss disability.  
Notice of this decision was sent to him in January 2002.  He 
was told the RO was proposing to reduce his disability 
evaluation for bilateral hearing loss from 90 to 0 percent.  
He was also informed of the evidence considered in rendering 
this decision, as well as his appellate rights.  

In support of his claim, the veteran submitted a letter from 
private audiologist dated in January 2002.  The audiologist 
reported no clinical findings but noted that pure tone 
conduction threshold testing revealed bilateral sensorineural 
mild to moderate hearing losses in the lower frequencies, 
progressing to severe to profound losses for the higher 
frequencies.  The veteran's speech test results were reported 
to been in good agreement with pure tone findings, which 
indicated a significant reduction in sensitivity for 
conversational level speech with reasonably good speech 
clarity made comfortably loud.  

Thereafter, he was afforded two VA audio examinations in June 
2002.  On the first authorized audiological evaluation 
report, dated June 8, 2002, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
60
60
65
-
LEFT
-
50
55
65
-

Speech audiometry findings were not provided in this 
examination report.  The VA audiologist reported that there 
was insufficient time to conduct the audio examination.  The 
examiner made reference to the December 2001 VA audio 
examination in which the veteran's response reliability was 
questioned.  The VA audiologist suspected the presence of 
bilateral hearing loss; however, the veteran's poor response 
reliability prevented accurate measurement.  The VA 
audiologist recommended additional examination in order to 
confirm the diagnosis of hearing loss and to estimate the 
degree of loss.

On reexamination of the veteran on June 11, 2002, another VA 
audiologist noted claims file review, to include findings 
from the August 1998 and December 2001 VA audio examination 
reports.  The audiologist noted the disparity between the 
veteran's word recognition scores of 30 and 35 percent in the 
1998 report and scores of 86 and 84 percent in the 2001 
report.  There was no presentation level noted in either the 
1998 or the 2001 report and the 1998 VA examiner observed 
good bilateral speech recognition.  The VA audiologist could 
not explain the discrepancy in the veteran's 1998 and 2001 
word recognition scores, beyond the possibility of equipment 
malfunction, difference in presentation levels, or error in 
the 1998 report.  

Audiological findings revealed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
65
LEFT
20
35
35
60
70

The average pure tone threshold was 54 dBs in the right ear 
and 50 dBs in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 88 percent in the left ear.  Physical examination of the 
bilateral external ear, ear canal, and ear drum were 
unremarkable.  The examiner noted normal middle ear mobility 
measured by acoustic immitance.  

The VA audiologist reported similarities in her examination 
of the veteran and the December 2001 VA audio examination 
word recognition findings.  The VA audiologist noted the 
veteran showed no signs of struggling to recognize words, he 
responded quickly and accurately to conversational level 
speech without difficulty, with and without visual cues.  The 
VA audiologist opined that the veteran's pure-tone responses 
indicated hearing levels similar to the previous evaluations 
with good agreement noted bilaterally between speech 
reception and pure tone thresholds.  The veteran's word 
recognition scores were excellent and support the findings 
noted in the December 2001 VA audio examination report.  The 
examiner opined that the veteran's acoustic reflexes levels 
were consistent with behavioral responses and otoacoustic 
emissions were consistent with no more than mild hearing loss 
in either ear.  

The veteran and his spouse testified at an RO hearing in 
November 2002.  Essentially, the veteran stated that his 
hearing since service had gotten progressively worse over the 
years to the point that he could not hear words spoken at 
normal speaking levels.  The veteran's spouse stated that she 
required the use of ear plugs in order to muffle the high 
volume of television that the veteran required in order to 
hear.  Also, the veteran's representative questioned the 
validity of the VA examination report findings.  The 
representative argued that the veteran's hearing loss 
disability was, in fact, severe and that the examiners did 
not consider the veteran's ability to lip-read during testing 
or the possibility of differences in presentation levels on 
the 1998 and 2001 examinations.  
Thereafter, in November 2002, the RO issued a rating action 
reducing the disability evaluation assigned for the veteran's 
hearing loss disability from 90 percent to noncompensable.  
The veteran perfected a timely appeal with both the reduction 
of the disability rating and the current evaluation assigned 
for this disability.

The veteran was more recently examined by VA in April 2004.  
The April 2004 VA audiologist noted that past evaluations 
yielded inconsistent results.  On physical examination, the 
examiner noted tympanograms consistent with normal static 
compliance and peak pressure for each ear.  Ipsilateral 
acoustic reflexes were present at normal sensation levels, 
which was noted to be inconsistent with pure tone thresholds 
obtained.  The examiner could not establish reliable speech 
recognition testing in either ear and, as such, word 
recognition testing was not attempted.  The examiner's 
diagnosis was hearing impairment with an organic 
(pseudohypoacusis) component.  The examiner noted that these 
findings should not be used as a basis for adjudication.  

On VA ear disease examination in July 2004, the examiner 
opined that upon review of the April 2004 audio examination 
report, the veteran had a profound hearing loss.  However, 
the examiner noted that the veteran's hearing was not as 
severe given the veteran's ability to hear conversational 
voice better than his ability reflected the test results.  
The examiner opined that the veteran had moderate hearing 
loss that was not as severe as shown on the April 2004 audio 
examination.  

In February 2005, the veteran was reexamined for VA purposes, 
citing an error in the April 2004 VA audio examination.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
65
LEFT
20
30
35
60
70

Average pure tone threshold was 51 dBs in the right ear and 
49 dBs in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 96 
percent in the left ear.  The VA audiologist provided a 
diagnosis of mild to severe symmetrical and bilateral 
sensorineural hearing loss at mid to high frequencies with 
excellent bilateral word recognition at 65bBs in both ears.  
The veteran's speech reception thresholds and word 
recognition scores were in agreement with pure tone averages 
and audiogram.  The examiner noted excellent response 
reliability.  The examiner noted that the veteran's voluntary 
responses obtained in February 2005 were significantly better 
than those previously recorded on VA examination in April 
2004.  Further, the examiner opined that the February 2005 
test results were consistent with those obtained in March 
1999 and December 2002 and were indicative that the veteran's 
hearing had remained essentially unchanged since 1999.  

The veteran and his spouse testified at a videoconference 
hearing before the undersigned in July 2006.  The veteran 
reported difficulty hearing without his hearing aids.  His 
was annoyed that he had to turn the television volume up to 
"full blast."  Others around him had to talk loudly for him 
to understand.  He could use a telephone when he wore his 
hearing aids.  He had difficulty hearing others in a crowded 
room.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  

VA audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.85.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. §§ 4.85, 4.86(b).  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86.  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.


Rating Reduction

The Board notes that the veteran's 90 percent evaluation for 
bilateral hearing loss, having been granted effective March 
24, 1998, was not in effect for 5 or more years at the time 
it was reduced in November 2002.  Therefore, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply, and reexamination 
disclosing improvement will warrant a rating reduction.  38 
C.F.R. § 3.344(c) (2005).  

The RO first proposed to reduce the veteran's rating in a 
January 2002 rating decision, which was sent to him in 
January 2002.  He was told the RO was proposing to reduce his 
disability evaluation for bilateral hearing loss from 90 
to 0 percent.  He was also informed of the evidence 
considered in rendering this decision, as well as his 
appellate rights.  Prior to the implementation of the 
reduction in November 2002, the veteran was afforded 
additional audiological examinations and testified at a 
hearing before RO personnel.  Thus, he was duly afforded more 
than 60 days for presentation of additional evidence to show 
that compensation should be kept at the current level prior 
to the final November 2002 reduction.  

Based on the VA examinations conducted in November 2001, 
December 2001 and June 2002, statement from the veteran's 
private audiologist dated in January 2002, and testimony 
given at the November 2002 hearing in a November 2002 rating 
decision, the RO reduced the rating assigned for the 
veteran's bilateral hearing disability from 90 percent to 0 
percent, effective from February 1, 2003.  The veteran 
received notice of this reduction in November 2002, and was 
informed of his appellate rights.  

In light of the foregoing, the Board finds that the 
procedural safeguards of 38 C.F.R. § 3.105(e) (2005) were 
met.  Therefore, the Board must next consider whether the 
evidence of record supported the RO's reduction.  

As noted above, the veteran was afforded a VA audiological 
examination in December 2001 and June 2002.  Applying the 
Rating Schedule to the above audiological findings, the 
veteran's hearing loss was no more than Level II impairment 
for the right ear and Level II impairment for the left ear.  
In such a case, the numeric designations correlate under 
Table VII to a noncompensable disability rating.  See 38 
C.F.R. § 4.85.  Additionally, the evidence does not show pure 
tone threshold of 55 dBs or more in each of the four 
specified frequencies of either ear or that pure tone 
threshold at 1000 Hertz was more than 30 decibels for each 
ear and not more than 70 dBs or more at 2000 Hertz.  These 
findings alone establish there was no exceptional pattern of 
hearing impairment at that time.  See 38 C.F.R. § 4.86.

In this regard, the levels of hearing acuity result in a 
noncompensable disability rating under Table VII, which was 
the level to which the veteran was reduced.  As no evidence 
was of record supporting compensable rating, the Board finds 
the reduction of this rating was proper.  

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for bilateral sensorineural hearing loss from 90 
percent to 0 percent was proper in view of the criteria of 38 
C.F.R. § 3.105(e) and the medical evidence of record.  As 
such, the preponderance of the evidence is against the 
veteran's claim concerning the propriety of this reduction.  
As a preponderance of the evidence is against a restoration 
of the veteran's rating, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  




Increased Rating

The veteran also seeks a compensable disability rating for 
his service-connected bilateral sensorineural hearing loss.  

As previously noted, prior audio evaluations in December 2001 
and June 2002 establish no more than a 0 percent rating under 
the diagnostic criteria for hearing loss.  These evaluations 
results under the diagnostic criteria in hearing acuity at 
Level II in the right and left ears.  These levels of hearing 
acuity result in 0 percent disability rating under Table VII.  
In a similar fashion, the report of VA audiological 
examination shows hearing acuity at Level I in both ears.  
This level of hearing acuity also results in a 0 percent 
disability rating under Table VII.

In light of the foregoing, the Board concludes that a 
disability rating in excess of 0 percent is not warranted for 
the veteran's bilateral hearing loss.  Also, as discussed 
above, the medical evidence establishes that there veteran's 
hearing loss does not reflect any exceptional pattern of 
hearing impairment.  38 C.F.R. § 4.86.  

The Board notes that, in support of his claim, the veteran 
submitted a March 2003 private audiological examination 
report which was received in March 2003, subsequent to the 
November 2002 reduction.  However, this evidence may not be 
considered in its present form by the Board in that these 
record contain uninterpreted audiograms, which the Board may 
not consider as evidence, as such interpretation is beyond 
its limited expertise.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral hearing loss has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

The Board finds that the preponderance of the evidence is 
against a compensable disability rating for his service-
connected bilateral hearing loss. In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to a compensable rating for a bilateral hearing 
loss disability, to include the restoration of a 90 percent 
rating, is denied.



____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


